DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eriksen (US 2020/0328586).
With respect to claim 1, Eriksen discloses an integral anti-arcing battery charger hot disconnect system, comprising: a battery charger having a control board and charging leads and connectors (para 0157, 0231-0232, and 0379-0382); at least one of a current and a voltage sensor integrated with said charger and configured to indicate instantaneous current or 
With respect to claim 2, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 1, wherein said code averages sampled current and/or voltage values according to a defined sample rate to generate average current and/or voltage values that are compared to defined current and/or voltage thresholds (para 0182-0183, 0192, 0197, and 0853-0866, also see Fig. 12 and 13). 
With respect to claim 3, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 2, wherein shutdown of the charger results from determination that such thresholds are met or exceeded (para 0196-0197, 0205-0206, and 0853-0866). 
With respect to claim 4, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 1, wherein both current and voltage sensors are integral to said charger (para 0231-0233, 0571, and 0614-0616). 
With respect to claim 5, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 4, wherein shutdown of the charger results from 
With respect to claim 6, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 2, wherein shutdown of the charger does not result from determination that average current and/or voltage thresholds are met or exceeded, but instead summation variables are cleared followed by a software loop back to the beginning of sampling of running averages of current and/or voltage values (para 0182-0197 and 0204-0206, also see Fig. 12 and 13). 
With respect to claim 7, Eriksen discloses the integral anti-arcing battery charger hot disconnect system described by claim 4, wherein shutdown of the charger does not result from determination that average current and voltage thresholds are met or exceeded, but instead summation variables are cleared followed by a software loop back to the beginning of sampling of running averages of current and voltage values (para 0182-0197 and 0204-0206, also see Fig. 12 and 13). 
With respect to claim 8, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger, comprising: providing a battery charger having a control board and charging leads and connectors (para 0157, 0231-0232, and 0379-0382); with at least one of a current and a voltage sensor integrated with said charger, measuring instantaneous current or voltage, respectfully over said charging leads, the at least one sensor provided integral to the charger, with sensor measurement at a point between a control board and charger connectors (para 0231-0233, 0614-0616, and 0786-0794); with a processor and nonvolatile memory configured to execute code (para 0046-0047, 0242, 0471, and 0505, also see para 0612), 
With respect to claim 9, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 8, wherein said code averages sampled current and/or voltage values according to a defined sample rate to generate average current and/or voltage values that are compared to defined current and/or voltage thresholds (para 0182-0183, 0192, 0197, and 0853-0866, also see Fig. 12 and 13). 
With respect to claim 10, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 9, wherein shutdown of the charger results from determination that such thresholds are met or exceeded (para 0196-0197, 0205-0206, and 0853-0866). 
With respect to claim 11, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 8, wherein both current and voltage sensors are integral to said charger (para 0231-0233, 0571, and 0614-0616). 
With respect to claim 12, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 11, wherein shutdown of the charger results from determination that either of current or voltage thresholds are met or exceeded (para 0196-0197, 0205-0206, and 0853-0866). 
With respect to claim 13, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 9, wherein shutdown of the charger does not result from determination that average current and/or voltage thresholds are met or exceeded, 
With respect to claim 14, Eriksen discloses a method for hot disconnection of an integral anti-arcing battery charger described by claim 11, wherein shutdown of the charger does not result from determination that average current and voltage thresholds are met or exceeded, but instead summation variables are cleared followed by a software loop back to the beginning of sampling of running averages of current and voltage values (para 0182-0197 and 0204-0206, also see Fig. 12 and 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tomimbang (US 2015/0109077) and Har-Shai (US 2013/0194706) discloses power systems which include voltage and current sensing as well as arc detection and elimination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859         

/EDWARD TSO/Primary Examiner, Art Unit 2859